Title: To Thomas Jefferson from Thomas Leiper, 21 November 1806
From: Leiper, Thomas
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Philada. Novr. 21st. 1806
                        
                        Inclosed you have an Address from the Delegates appointed from the Wards of this City and from the Townships
                            of the county of Philadelphia and agreed to by them on the 12th instant—The reason the address was not forwarded sooner
                            I did intend to have delivered it in person but my business at present will not admit of it which I am very sorry for—
                        You will observe from the Address it was intended that the whole of the Delegates should have signed it but
                            to be plain with you numbers of the members of which I am one would sign no political address with Tench Coxe and some
                            also objected to John Smith it is true he voted for the Governor and Thousands of others in the state did the same thing
                            but they are very sorry for it of this number John Smith is one—
                        You may rely on it I never saw so much Union in any public body as their was at the adopting of the inclosed
                            address only Two members objected to it that was Tench Coxe & John Smith this I did not wonder at for it was to that
                            part where we implicate the officers of the General Government taking an Active part against the republican interest—As
                            for Tench Coxe he may double and twist as long as he pleases he never will be able to recover his standing in the
                            republican ranks—Altho he may have the address of getting himself returned from the Ward he lives in that is as far as he
                            possibly can go but even to get this length astonishes seven Eights of us—As for John Smith I wish he had the same
                            standing amongst us he had when you appointed him Marshal he wishes this thing and he is labouring to obtain it Many
                            reasons can be given in favor of the inclosed Address and I will take the liberty of mention those I think the
                            Strongest—First the whole Federal Host wish you out of Office with a View that they may get a President more to their
                            liking for altho’ he may not be a Federalist they expect a President they can Twist to their views as they have done
                            Mc.Kean with you they have no such prospects—The Second reason which ought to have been the first as it is the best—The
                            whole of the Democrates wish you to consent to a reelection and assign as their reason they cannot repose so much Trust
                            and confidence in any other man as yourself—The third the republicans cannot Unite in the man who shall be your successor
                            and as Congress followed this as a principle business last session please to put a stope to it by declaring you are ready
                            to serve in any station your fellow Citizens pleases to appoint you to—The Richmond Enquirer has been puffing of his
                            reasons against your re-election but he has never taken it into view that circumstances alter cases but I hope you will
                            and comply with the wishes of your fellow Citizens especially as they believe the republican interest in a great measure
                            will be promoted by your serving again—I am most respectfully Dear Sir Your most Obedient Servant
                        
                            Thomas Leiper
                     
                        
                    